Memorandum: The proceeding is *1069a special proceeding in a civil action. (People ex rel. Negus v. Dwyer, 90 N. Y. 402; Eastern Concrete Steel Co. v. Bricklayers’ & Plasterers’ Int. Union, Local No. 45, 200 App. Div. 714; Matter of Hanbury, 160 App. Div. 662; People ex rel. Supreme Court v. Albertson, 242 App. Div. 450; Matter of Douglas v. Adel, 269 N. Y. 144.) The Trial Justice properly charged the jury that a verdict of not less than five sixths of the jurymen constituting the jury, would constitute the verdict of the jury. (Civ. Prac. Act, § 463-a.) We have considered the other points raised by the appellants and find no error. All concur. (The order convicts defendants of criminal contempt of court.) Present — Taylor, P. J., McCum, Love, Kimball and Piper, JJ.